                         Case 20-10166-JTD                 Doc 102         Filed 02/05/20           Page 1 of 7
                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


      In re:                                                                              Chapter 11

      LUCKY’S MARKET PARENT COMPANY,                                                      Case No. 20-10166
      LLC., et al.,1

                                        Debtors.                                          (Joint Administration Pending)


                                                   AFFIDAVIT OF SERVICE

        I, Colin Linebaugh, am employed in the county of Los Angeles, State of California. I hereby
certify that on January 28, 2020, at my direction and under my supervision, employees of Omni Agent
Solutions caused true and correct copies of the following documents to be served (i) via e-mail to the
parties listed in Exhibit A and (ii) via first-class mail, postage pre-paid, to the parties listed in Exhibit B
attached hereto:

         Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
          Relief [Docket No. 38]

         Order (I) Approving the Retention of Omni Agent Solutions, Inc. as the Claims and Noticing
          Agent to the Debtors, Effective Nunc Pro Tunc to the Petition Date, and (II) Granting
          Related Relief [Docket No. 39]

         Interim Order Pursuant to Sections 105(A), 363, and 541 of the Bankruptcy Code,
          Authorizing the Payment of Prepetition Claims Arising Under (A) the Perishable
          Agricultural Commodities Act, and (B) the Packers and Stockyards Act [Docket No. 46]

         Amended Declaration of Andrew T. Pillari, Chief Financial Officer of Debtors, in Support of
          Chapter 11 Petitions and First Day Pleadings [Docket No. 47]




///


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are Lucky’s Market
Parent Company, LLC (2055), Lucky’s Farmers Market Holding Company, LLC (5480), Lucky’s Market Operating Company, LLC (7064),
LFM Stores LLC (3114), Lucky’s Farmers Market, LP (0828), Lucky’s Farmers Market Resource Center, LLC (7711), Lucky’s Market
Holding Company 2, LLC (0607), Lucky’s Market GP 2, LLC (9335), Lucky’s Market 2, LP (8384), Lucky’s Market of Longmont, LLC
(9789), Lucky’s Farmers Market of Billings, LLC (8088), Lucky’s Farmers Markets of Columbus, LLC (3379), Lucky’s Farmers Market of
Rock Hill, LLC (3386), LFM Jackson, LLC (8300), Lucky’s Farmers Market of Ann Arbor, LLC (4067), Lucky’s Market of Gainesville,
LLC (7877), Lucky’s Market of Bloomington, LLC (3944), Lucky’s Market of Plantation, LLC (4356), Lucky’s Market of Savannah, GA,
LLC (1097), Lucky’s Market of Traverse, City, LLC (2033), Lucky’s Market of Naples, FL, LLC (8700), and Sinoc, Inc. (0723).
Case 20-10166-JTD   Doc 102   Filed 02/05/20   Page 2 of 7
Case 20-10166-JTD   Doc 102   Filed 02/05/20   Page 3 of 7




                    EXHIBIT A
                                  Case 20-10166-JTD            Doc 102
Lucky's Market Parent Company, LLC, et al. - Service List to e-mail Recipients
                                                                                 Filed 02/05/20      Page 4 of 7               Served 1/28/2020

5 STAR REFRIGERATION & AIR CONDITIONING INC      BALLARD SPAHR LLP                                BALLARD SPAHR LP
JOE.MATTHEWS@5-STARREFRIGERATION.COM             LESLIE HEILMAN                                   LAUREL ROGLEN
                                                 HEILMANL@BALLARDSPAHR.COM                        ROGENL@BALLARDSPAHR.COM


BLUESOHO                                         BUNZL HOLDINGS, INC.                             CAITO FOODS SERVICE
DAVID.HONAN@QG.COM                               JIM.MCCOOL@BUNZLUSA.COM                          DCOCHRAN@CAITOFOODS.COM




CAPTIVEAIRE SYSTEMS INC                          CARDLYTICS INC                                   CHARLIES PRODUCE
BOB.LUDDY@CAPTIVEAIRE.COM                        SGRIMES@CARDLYTICS.COM                           DWAYNEWILSON@CHARLIESPRODUCE.COM




CROSSET COMPANY LLC                              DANIA LIVE 1748, LLC                     DANIA LIVE 1748, LLC
GREG.KURKJIAN@IFCO.COM                           GBAZYDLO@KIMCOREALTY.COM; KOSTERHOUT@KIM KOSTERHOUT@KIMCOREALTY.COM




GLADES 95TH LLC                                  GLOBAL AXIOM, INC.                               GOURMET FOODS INTERNATIONAL
BRIAN@SCHMIERPROPERTYGROUP.COM                   TIM.YOST@AXIOMLAW.COM                            BSCOTT@ATLANTAFOODS.COM




HARVEST MEAT COMPANY INC                         HAWKINS CONSTRUCTION                             HUSSMANN CORPORATION
JAY@HARVESTMEAT.COM                              JMCCAUGHERTY@HAWKINSNET.COM                      CATHEY.HAIGH@HUSSMANN.COM




J RAYMOND CONSTRUCTION CORP                      JDA SOFTWARE INC                                 KPS GLOBAL LLC
TBORGIA@JRAY.COM                                 GIRISH.RISHI@MOTOROLA.COM                        MIKE.EAKINS@KPSGLOBAL.COM




MONZACK MERSKY MCLAUGHHLIN & BROWDER, P.A.       MONZACK MERSKY MCLAUGHHLIN & BROWDER, P.A.       NEELANDS USA LTD
BRIAN J. MCLAUGHLIN                              RACHEL B. MERSKY                                 NOEL@NEELANDS.COM
BMCLAUGHLIN@MONLAW.COM                           RMERSKY@MONLAW.COM


OFFICE OF THE U.S. TRUSTEE                       PINELOCH CENTER STREET LLC                       POLSINELLI, PC
TIMOTHY J FOX                                    HEATHER@BLUEROCKCOMMERCIAL.COM                   CHRIS WARD
TIMOTHY.FOX@USDOJ.GOV                                                                             CWARD@POLSINELLI.COM


RICHARDS, LAYTON & FINGER, P.A.                  RICHARDS, LAYTON & FINGER, P.A.                  SCHMID CONSTRUCTION
BRETT M. HAYWOOD                                 ZACHARY I. SHAPIRO                               JOHN@SCHMIDCONSTRUCTION.COM
HAYWOOD@RLF.COM                                  SHAPIRO@RLF.COM


SEASONS-4 INC                                    SHERWOOD FOOD DISTRIBUTORS                       SNYDER CONSTRUCTION INC
LCHURCHILL@SEASONS4.NET                          SFOURNIER@SHERWOODFOODS.COM                      JUSTIN@SNYDER-GC.COM




TRUNO RETAIL TECHNOLOGY SOLUTIONS                UNFI                                             WEIL, GOTSHAL & MANGES LLP
BRALSTON@TRUNO.COM                               CTESTA@UNFI.COM                                  GARRET A. FAIL
                                                                                                  GARRETT.FAIL@WEIL.COM


WEIL, GOTSHAL & MANGES LLP
MOSHE A. FINK
MOSHE.FINK@WEIL.COM


                                                                                           Parties Served: 37




Page 1 of 1
Case 20-10166-JTD   Doc 102   Filed 02/05/20   Page 5 of 7




                    EXHIBIT B
                               Case 20-10166-JTD
Lucky's Market Parent Company, LLC, et al. - U.S. Mail
                                                               Doc 102          Filed 02/05/20   Page 6 of 7                Served 1/28/2020

5 STAR REFRIGERATION & AIR CONDITIONING INC        BBIF SUBSIDIARY CDE 3, LLC                    BLUESOHO
ATTN: JOSEPH E MATTHEWS                            C/O BLACK BUSINESS INVESTMENT FUND, INC       C/O QUAD/GRAPHICS, INC
23091 CORTEZ BLVD                                  ATTN: INEZ LONG                               ATTN: DAVE HONAN
BROOKSVILLE, FL 34601                              301 E PINE ST, STE 175                        N61 W23044 HARRYS WAY
                                                   ORLANDO, FL 32801                             SUSSEX, WI 53089



BUNZL HOLDINGS, INC.                               CAITO FOODS SERVICE                           CAPTIVEAIRE SYSTEMS INC
ATTN: JIM MCCOOL                                   ATTN: DAVE COCHRAN                            ATTN: BOB LUDDY
1 CITYPLACE DR, STE 200                            3120 N POST RD                                4641 PARAGON PARK RD
ST. LOUIS, MO 63141                                INDIANAPOLIS, IN 46226                        RALEIGH, NC 27616




CARDLYTICS INC                                     CHARLIES PRODUCE                              CREIGHTON CONSTRUCTION MANAGEMENT
ATTN: SCOTT GRIMES                                 ATTN: DWAYNE WILSON                           ATTN: M DAN CREIGHTON
675 PONCE DE LEON AVE NE, STE 6000                 4103 2ND AVE S                                900 SW PINE ISLAND RD, STE 202
ATLANTA, GA 30308                                  SEATTLE, WA 98134                             CAPE CORAL, FL 33991




CROSSET COMPANY LLC                                DANIA LIVE 1748, LLC                          DANIA LIVE 1748, LLC
ATTN: GREG KURKJIAN                                C/O KIMCO REALTY CORPORATION                  C/O KIMCO REALTY CORPORATION
10295 TOEBBEN DR                                   ATTN: GARY BAZYDLO                            ATTN: KARAN OSTERHOUT
INDEPENDENCE, KY 41051                             500 N BROADWAY, STE 201                       6060 PIEDMONT ROW DR S, STE 200
                                                   JERICHO, NY 11753                             CHARLOTTE, NC 28287



GLADES 95TH LLC                                    GLOBAL AXIOM, INC.                            GOURMET FOODS INTERNATIONAL
C/O SCHMIER PROPERTY GROUP, INC                    ATTN: TIM YOST                                ATTN: BRIAN SCOTT
ATTN: BRIAN SCHMIER                                295 LAFAYETTE ST, STE 700                     255 TED TURNER DR SW
2200 BUTTS RD, STE 300                             NEW YORK, NY 10012                            ATLANTA, GA 30303
BOCA RATON, FL 33431



HALPERNS STEAK & GARYS SEAFOOD                     HARVEST MEAT COMPANY INC                      HAWKINS CONSTRUCTION
ATTN: RAY HICKS                                    ATTN: JAY LEAVY                               ATTN: JOHN MCCAUGHERTY
4685 WELCOME ALL RD                                1022 BAY MARINA DR, STE 106                   1430 L AND R INDUSTRIAL BLVD
ATLANTA, GA 30349                                  NATIONAL CITY, CA 91950                       TARPON SPRINGS, FL 34689




HUSSMANN CORPORATION                               INTERNAL REVENUE SERVICE                      J RAYMOND CONSTRUCTION CORP
ATTN: CATHEY HAIGH                                 CENTRALIZED INSOLVENCY OPERATION              ATTN: TOM BORGIA
12999 SAINT CHARLES ROCK RD                        P.O. BOX 7346                                 465 W WARREN AVE
BRIDGETON, MO 63044                                PHILADELPHIA, PA 19101-7346                   LONGWOOD, FL 32750




JDA SOFTWARE INC                                   KPS GLOBAL LLC                                NEELANDS USA LTD
ATTN: GIRISH RISHI                                 ATTN: MIKE EAKINS                             ATTN: NOEL NEELANDS
15059 NORTH SCOTTSDALE, STE 400                    4201 N BEACH ST                               1775 EXECUTIVE RD, S
SCOTTSDALE, AZ 85254                               FORT WORTH, TX 76137                          WINTER HAVEN, FL 33884




NIKKO ENTERPRISE CORPORATION                       OFFICE OF THE U.S. TRUSTEE                    PINELOCH CENTER STREET LLC
ATTN: SARAH MYINT                                  ATTN: TIMOTHY J FOX, ESQ                      ATTN: HEATHER COONS
13168 SANDOVAL ST                                  844 KING ST, STE 2207                         8998 GLADIN CT
SANTE FE SPRINGS, CA 90670                         LOCKBOX 35                                    ORLANDO, FL 32819
                                                   WILMINGTON, DE 19801



SCHMID CONSTRUCTION                                SEASONS-4 INC                                 SHERWOOD FOOD DISTRIBUTORS
ATTN: JOHN SCHMID                                  ATTN: LEE CHURCHILL                           ATTN: SCOTT FOURNIER
1655 FL-50                                         4500 INDUSTRIAL ACCESS RD                     12499 EVERGREEN RD
CLERMONT, FL 34711                                 DOUGLASVILLE, GA 30134                        DETROIT, MI 48228-1059




SNYDER CONSTRUCTION INC                            TRUNO RETAIL TECHNOLOGY SOLUTIONS             UNFI
ATTN: JUSTIN P SNYDER                              ATTN: BRAD RALSTON                            ATTN: CHRIS TESTA
2766 11 MILE RD, STE 1                             13912 FM 1730                                 313 IRON HORSE WAY
BERKLEY, MI 48072                                  LUBBOCK, TX 79424                             PROVIDENCE, RI 02908




Page 1 of 2
                               Case 20-10166-JTD
Lucky's Market Parent Company, LLC, et al. - U.S. Mail
                                                         Doc 102   Filed 02/05/20      Page 7 of 7       Served 1/28/2020

                                                                                    Parties Served: 33




Page 2 of 2
